United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1670
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Ronnie L. Hardman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                        Submitted: September 18, 2012
             Filed: September 28, 2012(Corrected October 1, 2012)
                                [Unpublished]
                               ____________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Ronnie Lee Hardman pled guilty to knowingly possessing a firearm after
conviction of a felony offense, in violation of 18 U.S.C. § 922(g)(1). The district
court1 sentenced him to the mandatory minimum of 180 months’ imprisonment under
the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1). Hardman appeals, arguing
that the district court erred because two of his previous convictions (for selling
cocaine to the same detective 20 days apart) were not separate offenses nor “serious
drug offenses.” This court reviews de novo whether a prior conviction qualifies as
an ACCA predicate offense. United States v. Gordon, 557 F.3d 623, 624 (8th Cir.
2009). This court has consistently found that convictions similar to Hardman’s
support application of the ACCA. See, e.g., United States v. Speakman, 330 F.3d
1080 (8th Cir. 2003) (finding three drug sales to the same informant within a one-
month period were separate ACCA predicate offenses). By Missouri law, Hardman’s
offenses are serious drug offenses under the ACCA. See 18 U.S.C. § 924(e)(2)(A)(ii)
(defining “serious drug offense” as “an offense under State law, involving
manufacturing, distributing, or possessing with intent to manufacture or distribute,
a controlled substance . . . for which a maximum term of imprisonment of ten years
or more is prescribed by law”); Mo. Rev. Stat. §§ 195.211, 558.011.1(2) (2000)
(subjecting those convicted of the class B felony of distributing a controlled
substance to a maximum sentence of 15 years’ imprisonment). Hardman urges this
court to reconsider its precedent. This panel cannot; only the court en banc could do
so. See United States v. Billue, 576 F.3d 898, 904 (8th Cir. 2009).

      The judgment of the district court is affirmed.
                     ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-